Sub-Item 77O Rule 10f-3 Transactions The Dreyfus Fund Incorporated On September 11, 2012, The Dreyfus Fund Incorporated (the "Fund"), purchased 81,580 Shares of Common Stock of American International Group, Inc.(AIG) - CUSIP # (the "Common Stock") at $32.50 per share including an underwriting discount of $0.121875 per share. The Common Stock was purchased from J.P. Morgan securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members Merrill Lynch, Pierce, Fenner & Smith Incorporated The Williams Capital Group, L.P. BNP Paribas Securities Corp. Drexel Hamilton, LLC Goldman, Sachs & Co. Lebenthal & Co., LLC Barclays Capital Inc. Macquarie Capital (USA) Inc. HSBC Securities (USA) Inc. Natixis Securities Americas LLC Wells Fargo Securities, LLC PNC Capital Markets LLC Credit Suisse Securities (USA) LLC Scotia Capital (USA) Inc. RBS Securities Inc. Atlantic Equities LLC Standard Chartered Bank Dowling & Partners Securities, LLC CastleOak Securities, L.P. Sanford C. Bernstein & Co., LLC ING Financial Markets LLC Blaylock Robert Van, LLC Loop Capital Markets LLC Keefe, Bruyette & Woods, Inc. Mizuho Securities USA Inc. Muriel Siebert & Co., Inc. Nomura Securities International, Inc. Sterne, Agee & Leach, Inc. Raymond James & Associates, Inc. BNY Mellon Capital Markets, LLC SMBC Nikko Capital Markets Limited MFR Securities, Inc. Citigroup Global Markets Inc. C.L. King & Associates, Inc. RBC Capital Markets, LLC Stifel Nicolaus & Company, Incorporated Deutsche Bank Securities Inc. Mischler Financial Group, Inc. J.P. Morgan Securities LLC Toussaint Capital Partners, LLC UBS Securities LLC SG Americas Securities, LLC Piper Jaffray & Co. UniCredit Capital Markets LLC Morgan Stanley & Co. LLC Santander Investment Securities Inc. Samuel A. Ramirez & Company, Inc. Accompanying this statement are materials made available to the Board of Trustees for the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at a Board meeting held on November 8, 2012. These materials include additional information about the terms of the transaction.
